Citation Nr: 1241480	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for chronic allergic rhinitis.

4. Entitlement to a compensable evaluation for migraine headaches.

5. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

6. Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 1973 and from December 2003 to October 2005, with additional periods of active duty for training (ACDUTRA) with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Veteran initially filed a claim for service connection for sinusitis.  The evidence of record indicates the Veteran has also been diagnosed with allergic vasomotor rhinitis.  The Board has therefore recharacterized the issue on appeal as reflected above.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009) (VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record). 

The issues of service connection for hypertension and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of increased evaluations for diabetes mellitus and bilateral hearing loss.

2. The Veteran was diagnosed with rhinitis vasomotor in service and chronic allergic vasomotor rhinitis at a post-service VA examination and has asserted a continuity of symptomatology since service.

3. A February 2010 statement of the case awarded a 10 percent evaluation for migraine headaches; no rating decision was issued to effectuate the increased evaluation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3. The criteria for service connection for chronic allergic rhinitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

4. The criteria for an evaluation of 10 percent for migraine headaches as of July 3, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has specifically requested a 10 percent evaluation for migraine headaches, and has testified that such an award fully satisfies his appeal.  See March 2012 hearing transcript at 7.  Since service connection for allergic rhinitis and the requested evaluation for migraine headaches have been awarded, the entire benefits sought on appeal have been granted.  No purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant has withdrawn the issues of an increased evaluation for diabetes mellitus and bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these issues and dismissal of the appeals is warranted.




Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The Veteran claims service connection for sinusitis, a claim which the Board has expanded to include allergic rhinitis.  See Clemons, 23 Vet. App. 1.  Significantly, the Veteran was diagnosed with rhinitis vasomotor during active service, and was prescribed Flonase nasal spray.  See, e.g., February 2005 treatment record.  At a September 2008 VA examination, the Veteran was diagnosed with chronic allergic vasomotor rhinitis.  

Even though the September 2008 VA examiner did not provide an etiological opinion regarding chronic allergic rhinitis, the Veteran testified at the March 2012 hearing that he began to experience sinus troubles during his service in Iraq, and has been treated for these problems since service separation.  The Veteran is competent to describe such symptomatology as sinus/nasal pain, and to testify to the continuity of such symptomatology.  Further, the Board finds the Veteran's testimony to be credible.

The Veteran was diagnosed with rhinitis vasomotor in service, and chronic allergic vasomotor rhinitis at a September 2008 VA examination.  As the Veteran has provided credible testimony as to the continuity of symptomatology since service separation in October 2005, and resolving all doubt in favor of the Veteran, service connection for chronic allergic rhinitis is warranted.  See generally 38 C.F.R. § 3.303(b).

Increased Evaluation

The Veteran seeks an increased evaluation for migraine headaches.  Specifically, he has testified that he is seeking a 10 percent evaluation for his service-connected migraines effective July 3, 2008, the date he filed the current claim.

Given the current procedural record, the Veteran is rightfully confused regarding the appropriate evaluation for his service-connected migraine headaches.  The November 2008 rating decision on appeal determined that a compensable evaluation is not warranted for his migraine headaches.  

Following the submission of a notice of disagreement, the RO issued a February 2010 statement of the case (SOC) which, in pertinent part, assigned a 10 percent evaluation for migraine headaches.  In the February 2010 SOC, the RO discussed the Veteran's report of 5-6 headaches a week with 1-2 prostrating headaches a month and explicitly found "[a]n evaluation of 10 percent is assigned...." Subsequent supplemental statements of the case (SSOCs) have phrased the issue as entitlement to an evaluation greater than 10 percent for migraine headaches, continuing to convey the Veteran had been assigned a 10 percent evaluation for this disability.  However, to date, no rating decision has been issued effectuating the 10 percent evaluation assigned by the February 2010 SOC, and continued in subsequent SSOCs.

In light of the February 2010 SOC, the Board finds that an evaluation of 10 percent for migraine headaches is warranted as of July 3, 2008, the date the Veteran filed the current claim.  The Veteran has testified that such an evaluation fully satisfies his appeal; therefore, further discussion of this issue is not necessary.


ORDER

The issue of entitlement to an increased evaluation for diabetes mellitus is dismissed.

The issue of entitlement to an increased evaluation for bilateral hearing loss is dismissed.

Service connection for chronic allergic rhinitis is granted.

An evaluation of 10 percent for migraine headaches is granted effective July 3, 2008.


REMAND

The Veteran seeks service connection for hypertension and a left knee disability.  For the reasons discussed below, additional development is required prior to a Board decision.

Hypertension

The Veteran asserts entitlement to service connection for hypertension on a direct basis, contending that he was first treated for hypertension in service.  Alternatively, the record raises the issue of secondary service connection, as the Veteran has been diagnosed with, and service-connected for, both diabetes and diabetic nephropathy.  While the Veteran was provided a VA examination in September 2008, which offered a diagnosis of hypertension, no etiological opinion was offered with respect to either direct or secondary service connection.  Therefore, a new VA examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Left Knee Disability

The Veteran claims service connection for a left knee disability.  The record shows the Veteran injured his knee in February 1978 while employed in a civilian capacity.  While the Veteran concedes he injured his left knee prior to his second period of active service, which commenced in December 2003, he testified at the March 2012 Board hearing that the circumstances of his service, particularly in Iraq, caused his left knee disability to increase in severity.

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

As there is no entrance examination of record in conjunction with the second period of active service, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

While there is no evidence of in-service treatment for the left knee, the Veteran is competent to testify that he suffered from left knee pain in service.  Given such testimony, a VA examination and medical opinion is necessary to determine whether the Veteran's left knee disability underwent an increase in severity in service and, if so, whether such increase was due to the natural progress of the disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies must be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension is etiologically related (caused or aggravated by) active service.

b. If the answer to (a) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension is proximately due to (caused by) a service-connected disability?

c. If the answer to (b) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension has been aggravated by a service-connected disability.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies must be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, provide a current diagnosis of any left knee disability and address whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran's preexisting left knee disability did not increase in severity during the Veteran's period of service from December 2003 to October 2005, or that any increase in disability was due to the natural progression of the disability?  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


